Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-9 and 21-30 are pending, claims 11-20 are cancelled, and claims 21-30 are new. 
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2022. These claims are noted as being further cancelled by applicant. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (claim 7) the frame having a first opening and a second opening and the first arm has an opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 21-23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sturdy (U.S. 2020/0023386).
With respect to claim 1, Sturdy discloses a treatment apparatus (title/abstract, figure 18a) comprising: a treatment head assembly (200) comprising a moveable treatment head (as the entire of the head 103/170/all 105s) is moved via 168 to rotate, and as seen in figures 17 and 18a) and one or more spraying tips (tips of 105 at 110); a first motor assembly comprising a first motor (paragraph 0034, the motor which moves 168 and thus slide member 145, which in turn moves 160 ect.), the first motor assembly rotatable in a first rotational axis (as 145 moves the elements of 160 and that of 105 as shown in figure 17); a first linkage assembly connected to the first motor and the treatment head assembly (being the arms of 160 which move the noted nozzles 105), wherein the first linkage assembly is rotatable by the first motor (paragraph 0034); a second motor assembly comprising a second motor (paragraph 0034, moving 169), the second motor rotatable in a second rotational axis (being the rotation of 200 itself, see figure 18b), the first rotational axis being different than second rotational axis (as one rotates arms laterally to rotate the spray nozzles, and the other is a rotation of the entirety of 200); and a second linkage assembly (as seen in figure 18b, the linkage between the second motor having a belt to then rotate the head) connected to the second motor and the treatment head assembly (figure 18b), wherein the second link assembly is rotatable by the second motor (figure 18b). 
With respect to claim 6, Sturdy discloses the first linkage assembly comprises a first set of two linkage arms (figure 18a, two 168s are shown), and the second linkage assembly comprises a second set of two linkage arms (being the arms on both sides of the belt holding the belt, or the belt itself being an arm and the motors top which holds one end of the belt being the other).  
With respect to claim 7, Sturdy discloses the first linkage assembly comprises a frame having a first opening and second opening (the frame being formed at the end of the linkage arms where the arms are then affixed to 105 to move said 105) for attachment to the treatment head assembly (figures 8a-8c discloses affixing by what appears to be nuts/bolts), and the second linkage assembly comprises a first arm and a second arm (one arm being that of the motor surrounding the belt the second arm being the belt), wherein the first arm is rotatably attached to the second arm (as the first arm is the belt and the second arm rotates said belt) and the first arm has an opening for attachment to the treatment head assembly (the opening within the belt that attaches to the bottom end of the treatment head to rotate it).  
With respect to claim 8, Sturdy discloses first motor and second motor are operable such that the first motor rotates in a first plane (the plane perpendicular to that of the treatment head in an up and down axis to then move the arms to rotate the nozzles, see figures 8a-8c) and the second motor rotates in a second plane (being rotational about a separate axis), the first plane being substantially perpendicular to the second plane (as one rotates on the plane of the belt of 169, the other then moves up and down perpendicular to that plane).  
With respect to claim 9, Sturdy discloses the first motor and second motor are operable that while the treatment head assembly is in a neutral position a line extending from the center of the first motor would intersect the rotational axis of the treatment head assembly along one axis (as the noted arms from 168 intersect the device of 200 at its base, see figure 18c, the arms on both sides), and a line extending from the center of the second motor would intersect the rotational axis of the treatment head assembly along another axis (being the central axis of 200, that it rotates about).  
With respect to claim 21, Sturdy discloses the treatment head assembly is rotatably coupled to the first linkage assembly and rotatably coupled to the second linkage assembly (as seen in figures 18a-18c, and read in paragraph 0034).  
With respect to claim 22, Sturdy discloses a frame (the bottom of the noted two tables housing the motors from which 168 and 169 extend), wherein the first motor, and second motor are attached to the frame (see figures 18a-18c).  
With respect to claim 23, Sturdy discloses the first motor has a first degree of rotation (as seen in figures 18a-18c, the rotation of 168 is limited by the connected at the end of each linkage), and the second motor has a second degree of rotation, the first degree of rotation being different than the second degree of rotation (the second degree being that of rotation about a central axis as the belt rotates the device, being different then the rotate of the linkage arms which then move the device up and down).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy in view of Wiseman (U.S. 20110132994).
With respect to claims 2 and 24, Sturdy discloses the treatment apparatus but fails to disclose. further comprising: a fluid regulator comprising a fluid control valve; and a flexible tube fluidly coupled to fluid regulator and the treatment head assembly, wherein the treatment head assembly includes a spraying head and the one or more spraying tips.  
Wiseman discloses, figure 1, flexibly hoses such as 136/138 which bring fluid to the base of the device to allow it to have a fluid supply as well as a valve to control fluid flow there through and control/divert the fluid through the nozzles (paragraph 0066). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tubing and valves of Wiseman into the system of Sturdy. As incorporating a flexible tube as the supply tube allows for the supply tube to move with the changing position of the nozzle head, and utilizing a valve to control fluid flow in a system (i.e. on and off or divert fluid through desired nozzles) is well known and obvious to allow for control over the fluid system. 
With respect to claims 3 and 25, Sturdy discloses the first and second motors are controlled (abstract and paragraph 034; as its known motors are controlled) and thereby adjusting a position of the movable treatment head (by controlling the motors the head is controlled), but fails to disclose a controller configured to control the fluid regulator and emitting a fluid from the one or more spraying tips.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of Sturdy’s controller to further control the valve, as the noted controller 167 controls the movement of the actuators (the motors) it would further control the valve as desired for when the fluid is to be sprayed form the nozzles, as would have been obvious and known to one of ordinary skill to do. 
With respect to claims 4 and 26, Sturdy discloses wherein rotation of the first motor causes the treatment head assembly to pivot along a first axis (the axis seen where 105 is pivoting in figure 17), and rotation of the second motor causes the treatment head assembly to pivot along a second axis (as understood rotating the body of the treatment head about a central axis).  
With respect to claim 28, Sturdy discloses the first linkage assembly comprises a first set of two linkage arms (figure 18a, two 168s are shown), and the second linkage assembly comprises a second set of two linkage arms (being the arms on both sides of the belt holding the belt, or the belt itself being an arm and the motors top which holds one end of the belt being the other).  
With respect to claim 29, Sturdy discloses the first motor has a first degree of rotation (as seen in figures 18a-18c, the rotation of 168 is limited by the connected at the end of each linkage), and the second motor has a second degree of rotation, the first degree of rotation being different than the second degree of rotation (the second degree being that of rotation about a central axis as the belt rotates the device, being different then the rotate of the linkage arms which then move the device up and down).  
With respect to claim 30, Sturdy discloses first motor and second motor are operable such that the first motor rotates in a first plane (the plane perpendicular to that of the treatment head in an up and down axis to then move the arms to rotate the nozzles, see figures 8a-8c) and the second motor rotates in a second plane (being rotational about a separate axis), the first plane being substantially perpendicular to the second plane (as one rotates on the plane of the belt of 169, the other then moves up and down perpendicular to that plane).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy in view of Uhler (U.S. 2011/0162718). 
With respect to claim 5, Sturdy discloses the first and second linkage assemblies, but fails to disclose a first leg having an inner side and a second leg having an inner side, wherein the inner sides limit a degree of rotation of the first motor by connecting with a post. 
Uhler discloses, figures 5a-5d, having a first linkage assembly (44 and 42) having a first leg having an inner side (leg of 44 and inside against 40) and a second leg having an inner side (second leg of 42 against 40), wherein the inner sides limit a degree of rotating of the first motor by connecting with a  post (post of 48 affixed with 40, wherein 40 can also be understood as a post), the struct shown by Uhler of their movement allows for a determinable oscillatory pattern (abstract) which is robust and allows for a wide sweep range and for desired coverage to be obtained (paragraphs 0007-0009).
It would have been oblivious to one having ordinary skill in the art to modify the motor of Sturdy to utilize the elements of Uhler, to allow of an oscillatory conversion mechanism that is robust, has a wide sweeping range, and allows for the desired coverage to be obtained in an oscillatory function. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy and Wiseman as applied to claim 24 above, and further in view of Uhler.
With respect to claim 27, Sturdy discloses the first and second linkage assemblies, but fails to disclose a first leg having an inner side and a second leg having an inner side, wherein the inner sides limit a degree of rotation of the first motor by connecting with a post. 
Uhler discloses, figures 5a-5d, having a first linkage assembly (44 and 42) having a first leg having an inner side (leg of 44 and inside against 40) and a second leg having an inner side (second leg of 42 against 40), wherein the inner sides limit a degree of rotating of the first motor by connecting with a  post (post of 48 affixed with 40, wherein 40 can also be understood as a post), the struct shown by Uhler of their movement allows for a determinable oscillatory pattern (abstract) which is robust and allows for a wide sweep range and for desired coverage to be obtained (paragraphs 0007-0009).
It would have been oblivious to one having ordinary skill in the art to modify the motor of Sturdy to utilize the elements of Uhler, to allow of an oscillatory conversion mechanism that is robust, has a wide sweeping range, and allows for the desired coverage to be obtained in an oscillatory function. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy and Wiseman as applied to claim 3 above, and further in view of Utsumi (U.S. 2015/0041557).
With respect to claim 10, Sturdy discloses the first motor, second motor, and in combination with Wiseman the use of the controller as well, but fails to disclose a first encoder coupled to the first motor; a second encoder coupled to the second motor; and the microcontroller operably coupled to the first and second motors, and operably coupled to the first and second encoders.  
Utsumi, paragraph 0037, discloses the use of encoders with the motors so that the position of the motors and elements being moved can be detected and thus controlled. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized encoders as disclosed by Utsumi in the system of Sturdy, allowing the controller to know the position of the elements/motors as the device is moving so as to accurately control the motor (and thus linkages) by knowing the position of the motors (as the motors are noted rotating/moving elements using the encoders would have sent the desired position data to know what position the elements are at to know where they would then need to be moved to be at their desired placement/position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752